DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 March 2021.  In view of this communication, claims 1-9 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 03 March 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 2 and 5 is/are objected to for the following minor informalities:
Claim 2 recites the limitation “on a same size of the bar member” in line 5.  The term “size” appears to have been intended to read “side”, as the fixed wall and ring part extend from the same side as one another.  This interpretation has been applied in the grounds of rejection below.  
Claim 5 recites the term “through grooves” (i.e. plural grooves) in line 3.  Since only one through groove is disclosed; this is presumed to be a typo and should be changed to “groove”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the term “the insert” in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bataille et al. (US 2008/0315595 A1), hereinafter referred to as “Bataille”.
Regarding claim 1, Bataille discloses a toggle-type magnetic power generation device [1] (fig. 1-5; ¶ 0040-0041), comprising: 
a coil [21], a magnetic core [31,32], a coil bobbin [20] and a coil support [30] (fig. 2, 5; ¶ 0045-0048), 
wherein the coil bobbin [20] is mounted on the coil support [30] (fig. 3-5; ¶ 0051), 

    PNG
    media_image1.png
    296
    1080
    media_image1.png
    Greyscale

a through groove [g] allowing the magnetic core [31,32] to penetrate through is formed in the coil bobbin [20], the magnetic core [31,32] is arranged in the through groove [g], the coil [21] is wound around an outer surface of a side wall of the through groove [g] and corresponds to the magnetic core [31,32] (fig. 5; ¶ 0048; the coil is wound around the perimeter of the central portion of the bobbin while the magnetic core extends through its central opening), and 
an opening [o] allowing part of the coil bobbin [20] to be embedded therein is formed in the coil support [30] (fig. 1-5; ¶ 0047; an opening is formed between the legs 301a and 301b of the coil support, and the coil is inserted into said opening).
Regarding claim 2, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 1, as stated above, wherein the coil support [30] comprises a bar member [300], a fixed wall [301a] arranged at one end of the bar member [300], and a ring part [301b] arranged at another end of the bar member [300] (fig. 2; ¶ 0047-0048; the fixed wall and ring part are defined, in the specification, simply as extending from the bar member and having holes therein for accommodating the magnetic core, the “legs” meet these criteria), 
the opening [o] is located in the bar member [300], the fixed wall [301a] and the ring part [301b] are located on a same {side} of the bar member [300] (fig. 1-5; ¶ 0047; the opening is formed between the legs 301a and 301b of the coil support, and the legs extend orthogonally to one side of the bar member), 
a first mounting hole [302a] is formed in the fixed wall [301a], a second mounting hole [302b] is formed in the ring part [301b], and two ends of the magnetic core [31,32] penetrate into the first mounting hole [302a] and the second mounting hole [302b], respectively (fig. 2; ¶ 0047-0048).
Regarding claim 4, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 2, as stated above, wherein a cross-section of the opening [o] is rectangular (fig. 2-5; the rectangular shaped core appears to fit tightly within the opening, implying that the opening shares the core’s rectangular shape).
 
    PNG
    media_image2.png
    281
    577
    media_image2.png
    Greyscale

Regarding claim 5, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 2, as stated above, wherein two inserts [in1,in2] are arranged on the coil bobbin [20] and are located at two ends of the through {groove} [g], respectively, and bumps [b1,b2] are arranged at bottoms of the inserts [in1,in2] and are matched with the opening [o] (fig. 5; the entire bobbin fits within the opening between the legs 301a and 301b).
Regarding claim 6, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 2, as stated above, further comprising a solder pin [“ends of the conductive wire”], wherein through holes are formed in two opposite sides of the insert [22a,22b] at an end, close to the ring part [301b], of the coil bobbin [20], and the solder pin [“ends of the conductive wire”] penetrates through the through holes (fig. 3-5; ¶ 0045; ends of the coil are passed through holes shown in elements 22a and 22b and connected to a circuit board, i.e. “electronic card”; a process commonly known to include soldering the wires to contacts on the circuit board).
Regarding claim 7, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 2, as stated above, wherein the fixed wall [301a] is perpendicular to the bar member [300], and the magnetic core [31,32] is parallel to the bar member [300] (fig. 2; ¶ 0023, 0048).
Regarding claim 9, Bataille discloses the toggle-type magnetic power generation device [1] according to Claim 1, as stated above, wherein the coil support [30] is made of metal (¶ 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataille.
Regarding claim 3, Bataille discloses the toggle-type magnetic power generation device according to Claim 2, as stated above.  Bataille does not disclose that a thickness of an edge, corresponding to the opening [o], of the bar member [300] is 1-3mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the bar member of Bataille with the relative dimensions claimed, for the purpose of achieving a desired magnetic flux conductivity, and since the only difference between the bar member of Bataille and the claimed bar member is a recitation of relative dimensions of the claimed device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, and all claims dependent thereon, the prior art does not disclose, inter alia, the toggle-type magnetic power generation device according to Claim 2, wherein the ring part is internally filled with a plastic part, and the second mounting hole is located at a center of the plastic part.
While the prior art discloses various arrangements of coil supports with various means of mounting the bobbin and the magnetic core, the specific arrangement of the ring part recited in claim 8 is not disclosed.  Further, no motivation has been found why one of ordinary skill in the art would have modified the known ring parts to contain a plastic part as recited above.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Deak, Sr. (US 2019/0131098 A1) discloses a toggle-type magnetic power generation device comprising a coil wound around a bobbin and mounted on a coil support.
Lin et al. (US 2018/0294703 A1) discloses a toggle-type magnetic power generation device comprising a coil having a through hole in which a magnetic core is inserted, and mounted on a coil support having a bar member and arms extending orthogonal to the bar member.
Fukumoto (US 2018/0183300 A1) discloses a toggle-type magnetic power generation device comprising a coil having a through hole in which a magnetic core is inserted, and mounted on a coil support comprising a bar member, a fixed wall, and a ring part.
Matsumoto et al. (US 2015/0279598 A1) discloses a toggle-type magnetic power generation device comprising a coil wound around a bobbin and having a through hole in which a magnetic core is inserted.
Nagahara et al. (US 2014/0285296 A1) discloses a toggle-type magnetic power generation device comprising a coil having a through hole in which a magnetic core is inserted, and mounted on a coil support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834